Citation Nr: 0817752	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  05-07 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss.  

2.  Entitlement to a compensable evaluation for fracture of 
the left proximal fibula.  

3.  Entitlement to service connection for low back pain with 
radiculopathy of L4/L5-S1, including as secondary to the 
service-connected disability of fracture of the left proximal 
fibula.  

4.  Whether new and material evidence has been obtained to 
reopen the previously denied claim of entitlement to service 
connection for residuals of a right leg fracture.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to May 1983.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which continued the noncompensable 
evaluations for the veteran's service-connected bilateral 
hearing loss and fracture of the left proximal fibula.  In 
the same rating decision, the RO denied service connection 
for low back pain with radiculopathy of L5-S1, and determined 
that new and material evidence had not been submitted to 
reopen the claim for entitlement to service connection for 
fracture of the right leg.  

In June 2005, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.

The issue of entitlement to a compensable evaluation for 
fracture of the left proximal fibula is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's service-connected bilateral hearing loss 
has been productive of no more than Level III hearing acuity 
in the right ear and no more than Level II hearing acuity in 
the left ear.

3.  There is no competent evidence of a nexus between low 
back pain with radiculopathy of L4/L5-S1 and the veteran's 
service-connected fracture of the left proximal fibula.  

4.  Service connection for a right leg fracture by history 
was denied in a December 1986 rating decision.  The veteran 
was notified of this decision and of his appeal rights.  He 
did not appeal the decision. 

5.  Since the December 1986 rating decision which denied 
service connection for a right leg fracture by history, 
evidence that relates to an unestablished fact necessary to 
substantiate the claim has not been presented or secured.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable 
evaluation for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.7, 4.85-4.87, Diagnostic Code 6100 (2007).  

2.  Low back pain with radiculopathy of L4/L5-S1 was not 
incurred in or aggravated by the veteran's active military 
service, nor is it secondary to the veteran's service-
connected fracture of the left proximal fibula.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.310.  

3.  The December 1986 rating decision, which denied 
entitlement to service connection for a right leg fracture by 
history, is final, and evidence received since that decision 
is not new and material.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.  

In regards to the veteran's claims of service connection for 
low back pain with radiculopathy of L4/L5-S1, including as 
secondary to the service-connected fracture of the left 
proximal fibula and whether new and material evidence has 
been received to reopen the veteran's claim of service 
connection for residuals of a right leg fracture, the Board 
finds that the VCAA notice requirements have been satisfied 
by the June 2003 and March 2004 letters sent to the veteran.  
In the letters, the veteran was informed of the evidence 
necessary to substantiate the claim for service connection 
caused by a service-connected condition.  The letter informed 
the veteran that he must show evidence of the claimed 
physical condition and a relationship between the claimed 
condition and the service-connected condition.  

During the pendency of this appeal, on March 31, 2006, the 
Court issued a decision in the appeal of Kent v. Nicholson, 
20 Vet. App. 1 (2006), which establishes new requirements 
regarding the VCAA notice and reopening claims.  The Court 
held that the VCAA notice must include the bases for the 
denial in the prior decision and VA must respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Id.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) 
(holding evidence is material if it is relevant to and 
probative of an issue that was a specified basis for the last 
final disallowance).  The veteran has been apprised of the 
information necessary to reopen his claim in the June 2003 
and March 2004 VCAA letters.

Turning to the veteran's increased-compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  

In this case, the RO sent a letter to the veteran in March 
2004 regarding the VCAA notice requirements.  In the letter, 
the veteran was informed that the evidence necessary to 
substantiate the claim for an increased evaluation would be 
evidence showing that his disability is worse than the 
current evaluation contemplates.  It also informed him that 
on his behalf, VA would make reasonable efforts to obtain 
records that were not held by a federal agency, such as 
records from private doctors and hospitals.  The letter 
stated that he would need to give VA enough information about 
the records so that it could obtain them for him.  Finally, 
he was told to submit any evidence in his possession that 
pertained to the claim.  

While the Board acknowledges the March 2004 letter, the VCAA 
duty to notify has not been satisfied because the letter did 
not specifically advise the veteran that he could provide 
medical or lay evidence demonstrating a worsening or increase 
in severity of his disability and the effect that worsening 
has on his employment and daily life.  The letter also failed 
to notify the veteran that he may submit evidence such as lay 
statements, medical statements, employer statements, job 
application rejections, and any other evidence indicative of 
an increase in his disabilities or exceptional circumstances 
relating to the disabilities.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

In this case, the Board finds that the notice errors did not 
affect the essential fairness of the adjudication because the 
veteran had actual knowledge of what was necessary to 
substantiate his claim for increased rating, which is shown 
by his statements contending that his disabilities have 
worsened in severity and affect his overall daily 
functioning.  See also Board hearing transcript dated June 
2005.  The Board finds that by way of the veteran's actual 
knowledge and the overall development of his claims 
throughout the pendency of this appeal, the errors of notice 
are non-prejudicial to the veteran.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  In regards to the veteran's increased rating 
claims for his service-connected back disability and peptic 
ulcer, healed, since the claims are being denied, any such 
effective date questions are moot.  The veteran has had ample 
opportunities to meaningfully participate in the adjudicative 
claims process.  Any error or deficiency in this regard is 
harmless, and not prejudicial.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In connection 
with the current appeal, VA obtained the veteran's service 
medical records and VA outpatient treatment records dated 
March 1997 to January 2005.  The veteran was also provided a 
VA examination in connection with his increased rating claim 
and secondary service connection claim.

VA has not provided the veteran with an examination in 
connection with his new and material evidence claim; however, 
the Board finds that VA was not under an obligation to have 
the appellant examined for his claim.  The veteran has not 
brought forth new and material evidence to reopen the claim.  
38 C.F.R. § 3.159(c)(4)(iii) states that paragraph (c)(4) 
applies to a claim to reopen a finally adjudicated claim only 
if new and material evidence is presented or secured.  For 
these reasons, the Board finds that VA was not under an 
obligation to provide an examination in connection with his 
claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).



II.  Decision  
A.  Bilateral Hearing Loss

During a December 2004 decision review officer (DRO) hearing, 
the veteran stated that his hearing is sporadic, and while he 
was prescribed hearing aids approximately three years ago, he 
continues to experience hearing problems.  A June 1983 rating 
decision granted service connection for bilateral high 
frequency hearing loss and assigned a noncompensable rating.  
The veteran states that he warrants a compensable evaluation 
for his service-connected bilateral hearing loss disability.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Separate diagnostic 
codes identify the various disabilities.  Where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  38 C.F.R. § 4.2 (2007); Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The Ratings Schedule, under Diagnostic Code 6100, provides a 
table for ratings purposes (Table VI) to determine a Roman 
numeral designation (I though XI) for hearing impairment, 
established by a state licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (2007).

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.  

Under 38 C.F.R. § 4.86(a) (2006), it states that when the 
pure tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
is to be evaluated separately.  Id.  The provisions of 38 
C.F.R. § 4.86(b) provide that when the puretone threshold is 
30 decibels or less at 1000 hertz, and 70 decibels or more at 
2000 hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results is the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Id.  

The Court has noted that the assignment of disability ratings 
for hearing impairment is derived by a mechanical application 
of the numeric designations assigned after audiological 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The record indicates that the veteran has undergone two 
audiological examinations since July 2003.  Audiological 
testing performed in July 2003 showed the following puretone 
thresholds:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
45
85
95
LEFT
15
35
45
75
85

Average puretone thresholds were 63.75 decibels in the right 
ear and 60 decibels in the left ear.  Speech recognition 
scores were 84 percent in the right ear and 92 percent in the 
left ear.  The audiologist determined that puretone 
audiometry indicated a mild sloping to severe sensorineural 
hearing loss bilaterally.  

In January 2005, the veteran was afforded a second VA 
audiological evaluation for his bilateral hearing loss.  
Audiological testing performed in January 2005 showed the 
following puretone thresholds:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
45
85
90
LEFT
10
30
40
75
80

Average puretone thresholds were 61.25 decibels in the right 
ear and 56.25 decibels in the left ear.  Speech recognition 
scores were 88 percent in the right ear and 84 percent in the 
left ear.  The audiologist diagnosed the veteran with 
moderately severe to severe sensorineural hearing loss in the 
right ear and moderately severe to severe sensorineural 
hearing loss in the left ear.  

The Board notes that VA outpatient treatment records reflect 
an audiometric assessment conducted in December 2002.  The 
audiologist noted that puretone audiometry indicated a mild 
to severe sensorineural hearing loss bilaterally with speech 
recognition scores of 88 percent and 84 percent in the right 
and left ears respectively.  The veteran was diagnosed with 
sensorineural hearing loss; however, the audiologist did not 
record the puretone thresholds in decibels for either ear.  
Thus, the Board will not rely on this audiological evaluation 
in making its final determination.  

The veteran's audiological tests conducted since 2003 show 
some fluctuations in the threshold levels.  None of the 
audiological tests; however, indicate that the veteran is 
entitled to an increased evaluation.  Based upon the results 
of both VA audiolgocial examinations, from Table VI of 38 
C.F.R. § 4.85, a Roman numeral III is derived for the right 
ear and a Roman numeral II is derived for the left ear.  A 
noncompensable evaluation is derived from Table VII of 38 
C.F.R. § 4.85 by intersecting the applicable rows with the 
applicable columns.  The intersection point for these 
categories under Table VII shows that the hearing loss does 
not exceed the levels contemplated for the currently assigned 
noncompensable schedular rating.  

There is no contrary evidence of record suggesting that the 
veteran's puretone thresholds for both ears meet the criteria 
for a higher rating, and, the veteran has not submitted any 
additional treatment records reflecting his bilateral hearing 
loss.  Thus, the Board finds that the criteria for a 
compensable evaluation have not been met.  

The provisions of 38 C.F.R. § 4.86(a) (Exceptional patterns 
of hearing impairment) do not apply to the veteran's 
situation as the audiometric results of both of these 
evaluations did not show puretone thresholds of loss of 55 
decibels or greater in the four relevant frequencies for both 
ears.  The provisions of 38 C.F.R. § 4.86(b) are also not 
applicable as the both ears are not shown to manifest 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.  

It is also noted that the mandates of Hart v. Mansfield, 21 
Vet. App. 505 (2007), wherein the Court held that "staged 
ratings are appropriate for an increased-rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings" have been considered.  
Nonetheless, the Board finds that "staged ratings" are not 
appropriate in this case.  During the rating period on 
appeal, the veteran's disability has appropriately been rated 
as noncompensably disabling.  

The Board is aware of the veteran's multiple complaints about 
not being able to hear well; however, it must be reiterated 
that disability ratings for hearing impairment are derived by 
a mechanical application of the numeric designations assigned 
after audiological evaluations are rendered.  Lendenmann, 3 
Vet. App. at 349.  There was no indication that the 
audiological evaluations produced test results which were 
invalid.  Nevertheless, the clinical findings establish that 
the preponderance of the evidence is against a compensable 
evaluation for the veteran's bilateral hearing loss 
disability.  Therefore, the benefit-of-the-doubt rule is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

B.  Low Back Pain with Radiculopathy of L4/L5-S1  

The veteran asserts during the December 2004 DRO hearing that 
service connection is warranted for his back disability.  He 
testified during the hearing that his back began to hurt 
after he injured his left fibula during service.  The veteran 
explained that he was placed in a back brace for 
approximately eight weeks and placed on light duty profile 
thereafter.  The veteran contends that his low back pain with 
radiculopathy of L4/L5-S1 is attributable to his active 
military service or secondary to his service-connected 
fracture of the left proximal fibula.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).  

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board notes that 38 C.F.R. § 3.310, the regulation that 
governs claims for secondary service connection, has been 
amended recently.  The intended effect of this amendment is 
to conform VA regulations to the Allen decision.  71 Fed. 
Reg. 52,744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(b) 
(2007).
When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In this case, there is a current diagnosis of L4/L5-S1 
radiculopathy of the low back.  The veteran was diagnosed 
with the condition as noted in a July 2003 VA outpatient 
treatment record and July 2003 VA examination report.  In 
addition, service connection is in effect for a fracture of 
the left proximal fibula.  Therefore, the first two elements 
are accordingly satisfied.  Nonetheless, the criteria for 
service connection on a secondary basis are not met.  The 
competent and probative medical evidence does not show that 
the veteran's back disability is proximately due to or the 
result of his service connected left proximal fibula 
fracture.

Indeed, the post service treatment records reflect continuing 
complaints and treatment for the veteran's back disability.  
A VA outpatient treatment note in November 2002 reports the 
veteran's back pain with radiculopathy.  In January 2003, the 
veteran was seen for a physical therapy consult. The VA 
outpatient treatment record reported the veteran's complaints 
of low back pain with an electromyography (EMG) showing LS 
radiculopathy.  Physical examination of the veteran revealed 
a tender back, and the physician diagnosed the veteran with 
LS radiculopathy right.  It was determined that the veteran 
would be placed on transcutaneous electrical nerve 
stimulation (TENS) trial.  Follow-up treatment in February 
2003 noted that the TENS trial did not help for his low back 
pain problems.  It was recommended that the veteran receive a 
surgical consultation if he desired.  In March 2003, VA 
outpatient treatment records indicate that the veteran was 
diagnosed with L5 radiculopathy.  It was also noted that the 
veteran was unable to walk properly, sleep, lift, or perform 
daily activities due to the back pain.  The veteran declined 
to be evaluated by neurosurgery for his back disability in 
July 2003.  Several nerve conduction studies were performed 
in April 2004 which revealed electrical findings compatible 
with right L4-L5 radiculopathy.  Mononeuropathy of the right 
sural nerve was also reflected in the studies.  

In July 2003, the veteran was afforded a VA examination for 
his back disability.  During the examination, the veteran 
informed the examiner that his back problems began 
approximately two months after a right leg injury when he 
jumped off a tank.  Upon a review of the claims file and 
physical examination of the veteran, the examiner opined that 
it is as least as likely as not that the veteran's back 
disability is related to the left fibular fracture.  While 
the examiner noted that the inability to predict exactly when 
the bulging disc began to cause pain with associated 
radiculopathy of the right leg, there was no documentation of 
back pain when the veteran fractured his fibula in 1981 and 
no documentation of back pain noted within the first year 
following the fibula injury.  The examiner further added that 
healed fractures of the lower leg are not routinely 
associated with bulging discs of the lower back.  Thus, with 
no competent and probative medical evidence indicating that 
the veteran's current back disability is causally related to 
his service-connected left proximal fibula fracture, the 
claim for service connection must be denied.

Although the veteran does not contend that he incurred his 
back disability in active service or on a direct basis, as 
due to an injury or disease incurred in active service, the 
Board notes that service connection on a direct basis is not 
warranted in this case.  There is no competent evidence of 
record showing that the veteran's back disability was 
incurred in, or is causally related to, service.  The service 
medical records reveal no complaints, treatment, or diagnosis 
of a back disability.  However, the veteran indicated on his 
February 1983 report of medical history as having or had 
recurrent back pain, but clinical evaluation of the spine 
upon discharge was normal.  As noted, the first time the 
veteran is shown to have a back disability is in November 
2002, which the Board notes is many years after the veteran 
separated from service.  Given the service medical records, 
the absence of complaint or treatment until many years after 
service, and the absence of any medical evidence relating the 
veteran's symptoms to service, the Board finds that the 
evidence weighs against the veteran's claim.  Continuity of 
symptomatology has not been established.  Therefore, there is 
no probative medical evidence suggesting a link between the 
veteran's period of service and his current diagnosis of low 
back pain with radiculopathy of L4/L5-S1.  Thus, service 
connection for low back pain with radiculopathy of L4/L5-S1 
must be denied.  

Although the veteran has asserted that he believes that his 
back disability is the result of his service-connected left 
proximal fibula fracture, he has not been shown to have the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
diagnoses or medical etiology.  Beausoleil v. Brown, 8 Vet. 
App. 459, 464 (1996); see Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Thus, his appellate assertions, which are 
inconsistent with the competent and credible evidence of 
record, are of little or no probative value.  

Accordingly, the Board finds that a preponderance of the 
evidence is against the claims for service connection for low 
back pain with radiculopathy of L4/L5-S1, including as 
secondary to service-connected left proximal fibula fracture, 
and the benefit-of-the-doubt rule is not for application.  
See Gilbert, 1 Vet. App. at 55.

C.  Residuals of a Right Leg Fracture

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.  

As previously stated, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2006).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306.  

At the time of the December 1986 rating decision, the 
evidence of record consisted of the veteran's service medical 
records and his application for compensation benefits.  In 
the December 1986 rating decision, the RO noted that the 
veteran reported a history of a right leg fracture occurring 
in high school on his October 1967 report of medical history.  
The RO determined that while a history of a right leg injury 
prior to service was reported, there was no other chronic leg 
disability shown while in service, and service connection for 
a right leg fracture must be denied.  The veteran was 
notified of the denial in January 1987, including his appeal 
rights, and he did not appeal the decision.  Thus, it is 
final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

During the December 2004 DRO hearing, the veteran stated that 
his right leg was "caught" in a door of a jeep while 
stationed in Germany.  He explained that his right leg 
swelled and it was placed in a cast for approximately three 
weeks.  The veteran further added that he had problems 
throughout service involving is right leg, and the condition 
did not exist prior to service.  The veteran contends that 
his current right leg condition was incurred during his 
active military service.  

Based upon the evidence of record, the Board finds that the 
veteran has not presented evidence since the December 1986 
rating decision which raises a reasonable possibility of 
substantiating the claim for service connection for residuals 
of a right leg fracture.  Since the December 1986 rating 
decision, the evidence received into the record includes VA 
outpatient treatment records from March 1997 to January 2005, 
a July 2003 VA examination, and testimony elicited during a 
December 2004 DRO hearing and a June 2005 Board hearing.  The 
VA outpatient treatment records reflect the veteran's history 
of chronic right leg pain and also state that recent EMG 
testing revealed radiculopathy of the right leg.  
Additionally, the July 2003 VA examination report notes the 
veteran's history of a right leg fracture; however, x-rays of 
the right tibula and fibula contained no definite 
abnormality.  While the evidence submitted in connection with 
his claim is new, in that it was not previously of record, it 
is not material, as it does not show that the veteran's right 
leg fracture was aggravated by service, or that any right leg 
problems are otherwise related to service.  The Court has 
held that additional evidence, which consists merely of 
records of post-service treatment that do not indicate that a 
condition is service connected, is not new and material.  Cox 
v. Brown, 5 Vet. App. 95, 99 (1993).  As previously 
mentioned, the Board notes that the veteran testified during 
the DRO hearing that his right leg fracture was incurred 
during service as a result of a jeep accident and it did not 
exist prior to service.  However, no medical professional has 
indicated that the veteran's right leg fracture is related to 
his active military service.  The Board concludes that this 
information, while new, does not raise a reasonable 
possibility of substantiating the claim.

In summary, and for the reasons and bases set forth above, 
the Board finds that the evidence received in conjunction 
with the claim to reopen is not new and material, and does 
not serve to reopen the claim for service connection for 
residuals of a right leg fracture.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156(a).  Having found that the evidence 
is not new and material, no further adjudication of this 
claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 
31 (1991).


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.  

Entitlement to service connection for low back pain with 
radiculopathy of L4/L5-S1, including as secondary to the 
service-connected disability of fracture of the left proximal 
fibula is denied.  

New and material evidence not having been presented, the 
application to reopen a claim of service connection for 
residuals of a right leg fracture is denied.  




REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
veteran's claim for an increased rating for his service-
connected left proximal fibula fracture.  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
its statutory duty to assist the veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

The veteran contends that his left proximal fibula fracture 
is worse than the current evaluation contemplates.  Review of 
the evidentiary record shows that the veteran's most recent 
VA examination in conjunction with his claim for his left 
proximal fibula fracture was conducted in July 2003.  
Nonetheless, the report does not contain range of motion 
findings for the left leg or any comments as to whether the 
veteran's disability is manifested by painful motion, 
weakness, fatigability, and incoordination.  Accordingly, a 
VA examination is necessary to address the current severity 
of the disability.  These medical findings are essential to 
the adjudication of his claim for increase.  See Proscelle v.  
Derwinski, 2 Vet. App. 629, 632 (1992), citing to Green v.  
Derwinski, 1 Vet. App. 121, 124 (1991) (fulfillment of VA's 
duty to assist in a case involving a claim for higher rating 
include the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability is a fully informed one); Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991) (The Board must 
consider other potentially applicable regulations governing 
VA benefits, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disabilities 
in reaching its decision).  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:  

1.  Send the veteran a VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) that provides notification 
regarding the evidence needed to 
substantiate the claim for entitlement to 
an increased rating for the pending 
claim.  The notice should also include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  See also Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  

2.  Schedule the veteran for a VA 
examination to determine the nature and 
severity of his left proximal fibula 
fracture.  Any indicated diagnostic tests 
and studies should be accomplished.  All 
pertinent symptomatology and findings 
should be reported in detail, including 
range of motion (ROM) testing.  The 
report should list all subjective 
complaints and objective findings in 
detail, including the ROM of the leg, 
knee, and ankle in degrees.  The examiner 
should address the extent of functional 
impairment attributable to any reported 
pain.  In this regard, the examiner 
should specifically indicate whether 
there is any pain and whether there is 
likely to be additional impairment of the 
leg caused by any of the following:  (1) 
pain on use, including during flare-ups; 
(2) weakened movement; (3) excess 
fatigability; (4) incoordination.  The 
examiner should describe whether any 
existing pain significantly limits 
functional mobility of the leg during 
flare-ups or when repeatedly used.  The 
veteran's claims file, to include a copy 
of this remand, should be made available 
to and reviewed by the examiner.  The 
examination report should reflect that 
such review was accomplished.  

3.  Thereafter, the issue on appeal 
should be readjudicated.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC) and afforded the appropriate 
opportunity to respond thereto.  The 
matter should then be returned to the 
Board, if in order, for further appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


